SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In March, 2016 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 6,560,277 0.0417 0.0417 ADR (*) Common 1,271,100 0.0081 0.0081 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common Direct with the Company Exerc Options 23 44,975 0.64106 28,831.67 Shares Common Direct with the Company Exerc Options 23 57,625 1.83284 105,617.41 Shares Common Direct with the Company Exerc Options 23 82,350 2.03648 167,704.13 Shares Common Direct with the Company Exerc Options 23 63,425 3.86096 244,881.39 Shares Common Direct with the Company Subs Deferred Shares 28 104,960 1.35417 142,134.17 Shares Common Direct with the Company Subs Deferred Shares 28 91,878 2.60301 239,159.04 Shares Common Direct with the Company Subs Deferred Shares 28 726,739 1.97824 1,437,661.82 Shares Common Direct with the Company Subs Deferred Shares 28 26,939 3.08471 83,098.91 Shares Common Direct with the Company Subs Deferred Shares 28 33,542 3.07920 103,282.66 Shares Common Direct with the Company Subs Deferred Shares 28 87,715 1.35470 118,827.77 Shares Common Direct with the Company Subs Deferred Shares 28 20,683 1.35999 28,128.78 Shares Common Direct with the Company Buy 30 225,754 18.25 4,120,081.05 Total Buy Shares Common Ágora Corretora Sell 01 2,700 18.18 49,086.00 Shares Common Ágora Corretora Sell 04 1,600 18.99 30,384.00 Shares Common Itaú Corretora Sell 04 49,700 18.86 937,342.00 Shares Common Itaú Corretora Sell 04 3,300 18.87 62,271.00 Shares Common Ágora Corretora Sell 07 1,000 19.22 19,230.00 Shares Common Direct with the Company Sell 23 28,793 19.00 547,067.00 Shares Common Direct with the Company Sell 23 26,844 19.00 510,036.00 Shares Common Ágora Corretora Sell 24 1,000 19.03 19,030.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 8,011,925 0.0510 0.0510 ADR (*) Common 1,271,100 0.0081 0.0081 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. (4) Resignation and election concerning Management changes. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In March, 2016 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002(1): Company Name: Ambev S.A. Group and Related Persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics (2) Quantity % Same Class and Type Total Shares Common 25,820,111 0.1643 0.1643 ADR (*) Common 16,258,039 0.1034 0.1034 Transactions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common UBS AG Sell 09 100 5.0499 504.99 ADR (*) Common UBS AG Sell 09 4,914,299 4.9912 24,528,042.64 ADR (*) Common UBS AG Sell 10 1,680,651 5.0204 8,437,619.84 ADR (*) Common UBS AG Sell 10 457,500 5.0204 2,296,854.66 ADR (*) Common UBS AG Sell 10 177,525 5.0204 891,254.91 ADR (*) Common UBS AG Sell 10 167,003 5.0204 841,442.03 ADR (*) Common UBS AG Sell 10 516,721 5.0412 2,604,912.96 ADR (*) Common UBS AG Sell 10 3,000,000 5.0646 15,193,792.11 ADR (*) Common UBS AG Sell 11 395,029 5.0905 2,010,878.86 ADR (*) Common UBS AG Sell 11 317,297 5.0099 1,589,623.25 ADR (*) Common UBS AG Sell 14 2,114,870 4.9410 10,449,473.42 ADR (*) Common UBS AG Sell 15 133,180 4.8814 650,111.16 ADR (*) Common UBS AG Sell 16 100,000 4.7499 474,989.62 ADR (*) Common UBS AG Sell 16 781,700 4.6499 3,634,825.59 ADR (*) Common UBS AG Sell 16 168,300 4.6718 786,271.16 ADR (*) Common UBS AG Sell 16 89,939 4.7699 429,001.19 ADR (*) Common UBS AG Sell 16 100,000 4.6399 463,989.86 ADR (*) Common UBS AG Sell 16 150,000 4.6401 696,014.34 ADR (*) Common UBS AG Sell 16 100,000 4.6899 468,989.75 ADR (*) Common UBS AG Sell 16 100,000 4.6999 469,989.73 ADR (*) Common UBS AG Sell 16 200,000 4.7099 941,979.42 ADR (*) Common UBS AG Sell 16 100,000 4.7299 472,989.67 Total Sell 15,764,714 78,333,551.16 ADR (*) Common Direct with the Company Subs Deferred ADRs 28 63,004 0.94047 59,253.37 Total Buy 63,004 59,253.37 Shares Common Direct with the Company Subs Deferred Shares 28 448,951 R$2.59885 R$1,166,754.89 Shares Common Direct with the Company Buy 30 61,963 R$18.25 R$1,130,829.07 Total Buy 510,914 R$2,297,583.96 Final Balance Securities / Derivatives Securities Characteristics (2) Quantity % Same Class and Type Total Shares Common 26,331,025 0.1675 0.1675 ADR (*) Common 556,329 0.0035 0.0035 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In March, 2016 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,225 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 7,225 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 8, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
